Citation Nr: 0715798	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than July 18, 2002, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder with depression.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted an increase in rating for 
post-traumatic stress disorder to 100 percent, effective July 
18, 2002, the date of receipt of the veteran's request for a 
higher rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced an increase in psychiatric 
symptoms associated with his post-traumatic stress disorder 
within one year of submitting his request for an increase in 
disability rating.



CONCLUSION OF LAW

Criteria for assignment of 100 percent rating for post-
traumatic stress disorder with depression have been met as of 
September 17, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.1-4.16, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran requests that an effective date earlier than July 
2002 be assigned for the grant of a 100 percent rating for 
his psychiatric disorders because his symptoms increased long 
before he submitted his request for an increase in rating.  
The veteran does not dispute the fact that he did not perfect 
an appeal of the RO's grant of a 50 percent rating for post-
traumatic stress disorder in August 2000, but requests that 
the increase to 100 percent be assigned the earliest possible 
effective date based on the medical evidence.  The veteran's 
application for a total rating, also submitted in July 2002, 
shows that the veteran stopped working as a ditch rider in 
June 2001.

The medical evidence shows that the veteran first sought 
treatment for his psychiatric symptoms in May 1998 at the 
urging of his wife.  He was determined to have post-traumatic 
stress disorder as well as depression which manifest 
predominantly in irritability causing difficulty in relating 
to other people.  Treatment records since that time show that 
the veteran has participated in treatment on a regular basis, 
been forthcoming with his reports of increases and decreases 
in symptoms and that he has the support of his wife who often 
attends therapy sessions with him.  Global Assessment of 
Functioning (GAF) scores have ranged from 45 to 55, 
reflecting moderate to severe symptoms as per the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).

A treatment note dated in December 2000 shows that the 
veteran was having ineffective coping related to his post-
traumatic stress disorder.  In June 2001, it was noted that 
the veteran had been able to maintain fairly well over the 
past few months.  On September 17, 2001, it was reported that 
the veteran had experienced an increase in symptoms and was 
unable to work as a ditch rider; he was even thinking of 
handing his ranch over to his son because he had been having 
a difficult time making decisions.  The veteran related 
having more difficulty sleeping and his wife reported that 
she had noticed him getting worse over the previous months.  
The veteran's antidepressant medication was increased and he 
was instructed to return to the clinic in one month.

The veteran underwent VA examination in May 2003 and related 
having been unable to work for approximately two years, 
having difficulty making decisions and having an increase in 
symptoms as a result of the Iraq war.  The examiner reviewed 
the claims folder and noted that the veteran's condition 
appeared to have worsened since he had been unable to work.  
A GAF of 35 was assigned indicating major impairment as per 
the DSM-IV.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In the case of a request for an 
increased rating, the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred may be assigned if the claim is received within one 
year from such date.  Otherwise, the date of receipt of 
claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

Given the evidence as outlined above, the Board finds that 
this is a claim reopened after final disallowance because 
the veteran did not perfect his appeal of the assigned 
initial rating by submitting a VA Form 9 or any other 
correspondence which could have been interpreted as a 
substantive appeal within one year of the RO's grant of a 50 
percent rating in August 2000 and issuance of a Statement of 
the Case.  Thus, the earliest possible date that may be 
assigned in this case is July 18, 2001, which is one year 
prior to the current claim.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

A review of the medical evidence dated in 2001 shows that 
the veteran experienced an increase in symptomatology 
related to his service-connected psychiatric disabilities in 
the summer of 2001.  By September 2001, he was having 
increased difficulties in all aspects of his life and 
required an increase in his antidepressant medication.  
Thus, when resolving all reasonable doubt in favor of the 
veteran with respect to the actual time of his increase in 
symptoms, the Board finds that the evidence first shows an 
increase in disability as of September 17, 2001.  Because 
the veteran filed his increase rating claim within one year 
of the increase in disability, the effective date of 
September 17, 2001, will be granted.  Consequently, the 
veteran's appeal is granted.



ORDER

An effective date of September 17, 2001, for the grant of a 
100 percent rating for post-traumatic stress disorder with 
depression is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


